Josias Allein plaint. agt John Vsher Deft in an action of the case for witholding the Summe of three hundred and Sixty pounds in currant mony of New-England due upon the Forfiture of an Obligation under his hand and Seale bearing date the. 16th of January 1676. with all due damages &c. . . . The Jury . . . found for the plaint. three hundred and Sixty pounds mony Forfiture of the bond & costs of Court. Vpon request of the Deft & hearing of both parties, (the plaint. acknowledging the receipt of one hundred & Eighty pounds) The Court chancered this Forfiture to Forty five pounds mony the full remainder of the condition of sd Obligation & costs of Court. 34s 3d [470]